By motion returnable December 27, 1983, petitioner moves for an order of reference with respect to the supplemental petition filed in this disciplinary proceeding on November 15, 1983. Respondent cross-moves for (1) an order granting him prehearing discovery as to certain enumerated items contained in the file and records of petitioner, and (2) a public hearing on all charges made against him. Motion granted, and the issues raised by the supplemental petition verified November 15,1983, and respondent’s answer thereto, referred to Honorable Loren N. Brown, Judge of the Saratoga County Court, for hearing and report; it appearing that respondent has filed a waiver of confidentiality and demand for public hearing dated December 23, 1983 with respect to both the petition and supplemental petition, cross motion granted to the extent that the hearing to be conducted upon both petitions shall be a public hearing (Matter of Capoccia, 59 NY2d 549). Cross motion, insofar as it seeks prehearing discovery, referred to the referee for determination. The referee assigned to conduct a hearing on the original petition recused himself on December 20,1983. Accordingly, this petition, verified May 25,1982, is also referred to Honorable Loren N. Brown for hearing and report, and the decision and order of this court dated November 16,1983 [97 AD2d 877] are amended to so indicate. Mahoney, P. J., Kane, Main, Casey and Yesawich, Jr., JJ., concur.